Exhibit 10.2

SLM Corporation 2009-2012 Incentive Plan

Bonus Restricted Stock Unit Term Sheet

2012

Pursuant to the terms and conditions of the SLM Corporation 2009-2012 Incentive
Plan (the “Plan”), the Compensation and Personnel Committee of the SLM
Corporation Board of Directors hereby grants to              (the “Grantee”) an
award (the “Award”) of              shares of Bonus Restricted Stock Units as
applicable (“Bonus RSUs”), which represent the right to acquire shares of common
stock of SLM Corporation (the “Corporation”) subject to the following terms and
conditions (the “Agreement”):

 

  1. Restrictions on Transfer. The Award is fully vested at grant, but subject
to transfer restrictions (“Transfer Restrictions”), with such restrictions to
lapse ratably over three years in one-third increments on February 3, 2013,
February 3, 2014 and February 3, 2015, and upon such lapsing the subject portion
of the Award shall be converted into shares of common stock.

 

  2. Employment Termination; Death; Disability. If not previously lapsed, the
Transfer Restrictions will remain, and the Award will be converted into shares
of common stock on the original terms and dates set forth above in the event
that (i) the Grantee’s employment is terminated by the Corporation for any
reason other than for Misconduct, as determined by the Corporation in its sole
discretion, or (ii) the Grantee voluntarily ceases to be an employee of the
Corporation (or one of its subsidiaries) for any reason.

If not previously lapsed, the Transfer Restrictions will lapse and the Award
will be converted into shares of common stock, upon death or Disability
(provided that such Disability qualifies as a “disability” within the meaning of
Treasury Regulation Section 1.409A-3(i)(4)).

The Award shall be forfeited upon termination of employment due to Misconduct,
as determined by the Corporation in its sole discretion.

Notwithstanding anything stated herein, the Plan or in the SLM Corporation
Change in Control Severance Plan for Senior Officers, this Award shall not be
subject to the terms set forth in the SLM Corporation Change in Control
Severance Plan for Senior Officers.

 

  3. Taxes; Dividends. The Grantee of the Award shall make such arrangements as
may reasonably be required by the Corporation, including transferring a
sufficient number of shares of the Corporation’s stock, to satisfy the income
and employment tax withholding requirements that accrue upon the Award becoming
vested or, if applicable, settled in shares of common stock (by approving this
Agreement, the Compensation and Personnel Committee of the Corporation’s Board
of Directors hereby approves the transfer of such shares to the Corporation for
purposes of SEC Rule 16b-3). Dividends declared on an unvested Award will not be
paid currently. Instead, amounts equal to such dividends will be credited to an
account established on behalf of the Grantee and such amounts will be deemed to
be invested in additional shares of Corporation common stock (“Dividend
Equivalents”). Such Dividend Equivalents will be subject to the same vesting
schedule to which the Award is subject. Upon vesting of any portion of the
Award, the amount of Dividend Equivalents allocable to such Award (and any
fractional share amount) will also vest and will be converted into shares of
common stock (provided that any fractional share amount shall be paid in cash).

 

  4.

Section 409A. For purposes of Code Section 409A, the regulations and other
guidance there under and any state law of similar effect (collectively “Section
409A”), each payment and benefit payable under this Agreement is hereby
designated as a separate payment. The parties intend that all Bonus RSUs
provided under this Agreement and shares issuable hereunder comply with the
requirements of Section 409A so that none of the payments or benefits will be
subject to the adverse tax penalties imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. Notwithstanding anything in
the Plan or this Agreement to the contrary, if the vesting of the balance, or
some lesser portion of the balance, of the Bonus RSUs is to be accelerated in
connection with the Grantee’s termination of service, such accelerated Bonus
RSUs will not be payable by virtue of such acceleration until and unless the
Grantee has a “separation from service” within the meaning of Section Treasury
Regulation 1-409A-1(h), as determined by the Corporation, in its sole
discretion. Further, and notwithstanding anything in the Plan or this Agreement
to the contrary, if (x) any of the Bonus RSUs to be provided in connection with
the Grantee’s separation from service do not qualify for any reason to be exempt
from Section 409A, (y) the Grantee is, at the time of such separation from
service, a “specified

 

Page 1 of 2



--------------------------------------------------------------------------------

SLM Corporation 2009-2012 Incentive Plan

Bonus Restricted Stock Unit Term Sheet

2012

 

  employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and (z) the
payment of such Bonus RSUs would result in the imposition of additional tax
under Section 409A if paid to the Grantee on or within the six (6) month period
following the Grantee’s separation from service, then, to the extent necessary
to avoid the imposition of such additional taxation, the payment of any such
Bonus RSUs otherwise payable to the Grantee during such six (6) month period
will accrue and will not be made until the date six (6) months and one (1) day
following the date of the Grantee’s separation from service and on such date
(or, if earlier, the date of the Grantee’s death), the Grantee will receive all
payments and benefits that would have been paid during such period in a single
lump sum.

 

  5. Clawback Provision. Notwithstanding anything to the contrary herein, if the
Board of Directors of the Corporation, or an appropriate committee thereof,
determines that, any material misstatement of financial results or a performance
metric criteria has occurred as a result of the Grantee’s conduct or the Grantee
has committed a material violation of corporate policy or has committed fraud or
misconduct, and the Grantee at the time of such violation, fraud or misconduct
(or at any time thereafter) was an officer of the Corporation at the Senior Vice
President level or above, then the Board or committee shall consider all
factors, with particular scrutiny when one of the top 20 members of management
are involved, and the Board or such Committee, may in its sole discretion
require reimbursement of any compensation resulting from the vesting, exercise
or settlement of Options and/or Restricted Stock/RSUs/Bonus RSUs and the
cancellation of any outstanding Options and/or Restricted Stock/RSUs/Bonus RSUs
from the Grantee (whether or not such individual is currently employed by the
Corporation) during the three-year period following the date the Board first
learns of the violation, fraud or misconduct.

 

  6. Capitalized terms not otherwise defined herein are defined in the Plan.

 

Page 2 of 2